PER CURIAM.
These parties were here in an earlier appeal. Shelton v. Shelton, D.C.Mun.App., 153 A.2d 663. There, a little over two years ago, we affirmed an order of the trial court requiring defendant husband to pay his wife $25 per week.
Some months later the trial court reduced the weekly payment to $20. The husband later filed a motion for a further reduction, and after a hearing this was denied.
Bringing the decision here for review the husband charges that the trial court was prejudiced against him and refused “to give any weight or credence to testimony of the defendant * * The charge has no support whatever in the record.
Affirmed.